                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

ICHIRO ENOMOTO, et al.,                  )   CIVIL NO. 19-00652 JAO-WRP
                                         )
             Plaintiffs,                 )   ORDER DISMISSING WITHOUT
                                         )   PREJUDICE DEFENDANT FOUR
       vs.                               )   SEASONS HOTELS LIMITED; ORDER
                                         )   REQUIRING DEFENDANT HUALALAI
FOUR SEASONS HOTELS                      )   INVESTORS, LLC TO PROVIDE
LIMITED, et al.,                         )   CERTAIN INFORMATION TO
                                         )   PLAINTIFFS; AND SECOND ORDER
             Defendants.                 )   TO SHOW CAUSE WHY THIS
                                         )   ACTION SHOULD NOT BE
                                         )   DISMISSED WITHOUT PREJUDICE
                                         )

  ORDER DISMISSING WITHOUT PREJUDICE DEFENDANT FOUR
  SEASONS HOTELS LIMITED; ORDER REQUIRING DEFENDANT
HUALALAI INVESTORS, LLC TO PROVIDE CERTAIN INFORMATION
TO PLAINTIFFS; AND SECOND ORDER TO SHOW CAUSE WHY THIS
   ACTION SHOULD NOT BE DISMISSED WITHOUT PREJUDICE

      On December 6, 2019, Plaintiffs Ichiro Enomoto, in his individual capacity

and as next of friend for Ryoichi Enomoto, a minor, and Yuriko Enomoto, in her

individual capacity (“Plaintiffs”), filed a Complaint, ECF No. 1, asserting that they

are all citizens of Japan, and that diversity jurisdiction is the basis for subject

matter jurisdiction in this action. Compl. ¶¶ 1–3, 8. Because “[c]ourts have an

independent obligation to determine whether subject-matter jurisdiction exists,

even when no party challenges it,” Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010),

and because Plaintiffs bear the burden of establishing that subject matter
jurisdiction is proper, see Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377

(1994), on December 13, 2019, the Court ordered Plaintiffs to show cause by

December 30, 2019 why the Complaint should not be dismissed without prejudice,

as Plaintiffs failed to adequately assert complete diversity of the parties. ECF No.

13 (Order to Show Cause). Plaintiffs timely responded on December 19, 2019.

See ECF No. 15 (Resp.); ECF No. 16 (Supp. Resp.).

      If the Court lacks subject matter jurisdiction, an action must be dismissed.

See Fed. R. Civ. P. 12(h)(3). Federal district courts have original jurisdiction over

cases where the amount in controversy exceeds $75,000, exclusive of interest and

costs, and where the matter in controversy is between citizens of different states.

See 28 U.S.C. § 1332(a)(1). Complete diversity of citizenship requires that each of

the plaintiffs be a citizen of a different state than each of the defendants. See

Williams v. United Airlines, Inc., 500 F.3d 1019, 1025 (9th Cir. 2007) (citing

Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553 (2005)); Morris v.

Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). Diversity jurisdiction,

however, “does not encompass foreign plaintiffs suing foreign defendants.”

Faysound Ltd. v. United Coconut Chemicals, Inc., 878 F.2d 290, 294 (9th Cir.

1989) (citing Cheng v. Boeing Co., 708 F.2d 1406, 1412 (9th Cir. 1983), cert

denied, 464 U.S. 1017 (1983). Additionally, “the presence of citizen defendants

d[oes] not preserve jurisdiction as to the alien.” Id. Further, a corporation “does


                                           2
not lose its foreign citizenship” based upon its location of incorporation simply

because its principal place of business in the United States.” Oteng v. Golden Star

Resources, Ltd., 615 F. Supp. 2d 1228, 1234 (D. Colo. 2009) (citations omitted).

In other words, both citizenships of a corporation must be considered when testing

for complete diversity. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d

894, 899 (9th Cir. 2006) (It is well settled that a corporation is a citizen of “(1) the

state where its principal place of business is located, and (2) the state in which it is

incorporated.” (citing 28 U.S.C. § 1332(c)(1) (emphasis added))); Nike, Inc. v.

Comercial Iberica de Exclusivas Deportivas, S.A., 20 F.3d 987, 990–91 (9th Cir.

1994) (“[W]e cannot disregard either [the corporation’s] site of incorporation,

Bermuda, or its principal place of business, which [is alleged to be] Oregon, when

testing for complete diversity.” (footnote omitted) (emphasis added)).

      In the Order to Show Cause, the Court observed that although the Complaint

asserts the amount in controversy is in excess of $75,000, it fails to adequately

allege that there is complete diversity of citizenship between the parties because

Plaintiffs, citizens of Japan: (1) assert Defendant Four Seasons Hotels Limited

(“Four Seasons”) also has alien citizenship as it is a “corporation incorporated

under the laws of Canada”; (2) fail to identify the citizenship of each of the

members of Defendant Hualalai Investors, LLC (“Hualalai Investors”); and (3) fail

to identify the citizenship of Defendant Matt Hasegawa (“Hasegawa”).


                                            3
      In Plaintiffs’ Response and Supplemental Response to the Order to Show

Cause, Plaintiffs (1) state that “Four Seasons’ principal [sic] of business is in

Canada and the United States,” ECF No. 15-1 ¶ 7, (2) represent that the sole

member of Hualalai Investors is a Delaware LLC named Hualalai Investors Mezz,

LLC, and that no further information regarding the members of Hualalai Investors

Mezz, LLC is publicly available, ECF No. 16-1 ¶¶; and (3) assert that Hasegawa is

a “citizen of the United States.” ECF No. 15-1 ¶ 10. For the following reasons,

these responses do not cure the issues first identified by the Court in the Order to

Show Cause.

      First, Plaintiffs fail to demonstrate diversity jurisdiction as to Four Seasons,

which is incorporated in Canada. Although Plaintiffs add that Four Seasons has a

principal place of business in the United States (as well as Canada), its Canadian

citizenship cannot be ignored when testing for diversity. See Nike, 20 F.3d 987,

990–91. Accordingly, because both Plaintiffs and Four Seasons are alien citizens

and complete diversity is lacking, Defendant Four Seasons is DISMISSED

WITHOUT PREJUDICE.

      Second, the Court notes Hualalai Investors was served with the Complaint

on December 10, 2019, and it therefore must answer or otherwise respond to the

Complaint by December 31, 2019. See ECF No. 13; Fed. R. Civ. P 12(a). In order

to facilitate the jurisdictional analysis here, the Court ORDERS Defendant


                                           4
Hualalai Investors to provide to Plaintiffs complete information concerning the

citizenship(s) of its sole member, Hualalai Investors Mezz, LLC, by January 7,

2020. 1 Upon receiving this information, Plaintiffs are ORDERED TO SHOW

CAUSE by January 14, 2020 why this action should not be dismissed without

prejudice as to Hualalai Investors for lack of subject matter jurisdiction for the

reasons identified in the Order to Show Cause.

      As to Hasegawa, Plaintiffs assert that in addition to being a “resident of the

County of Hawaii, State of Hawaii,” Hasegawa is a “citizen of the United States.”

ECF No. 15-1 ¶¶ 10–11. It is well settled that “the diversity jurisdiction statute, 28

U.S.C. § 1332, speaks of [state] citizenship, not of residency.” Kanter v. Warner-

Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Plaintiffs’ added information

regarding Hasegawa’s nationality does not demonstrate that Hasegawa is domiciled

in any state of the United States. Indeed, “[a] person residing in a given state is not

necessarily domiciled there, and thus is not necessarily a citizen of that state.” Id.

(citing Weible v. United States, 244 F.2d 158, 163 (9th Cir. 1957)); see also Frett-

Smith v. Vanterpool, 511 F.3d 396, 400 (9th Cir. 2008) (“[I]f [the party] was

domiciled abroad at the time [the] Complaint was filed, she would not be a citizen


1
 If any of Hualalai Investors Mezz, LLC’s members are themselves
unincorporated associations, such as limited liability companies or limited
partnerships, Hualalai Investors shall additionally identify those entities’ members
and provide their citizenships.

                                           5
of any state and diversity jurisdiction . . . would also fail.” (emphasis added)).

Absent the foregoing information, the Court is unable to ascertain whether

diversity jurisdiction exists as to Hasegawa. Accordingly, Plaintiffs are

ORDERED TO SHOW CAUSE by January 14, 2020 why this action should not

be dismissed without prejudice as to Hasegawa for lack of subject matter

jurisdiction.

      Failure to timely respond to this Order to Show Cause will result in a finding

that Plaintiffs have failed to carry their burden of establishing subject matter

jurisdiction and the Court will dismiss the action without prejudice.2

      IT IS SO ORDERED.

      DATED:        Honolulu, Hawai‘i, December 27, 2019.




CV 19-00652 JAO-RWP; Enomoto v. Four Seasons Hotels Limited, et al.; ORDER DISMISSING
WITHOUT PREJUDICE DEFENDANT FOUR SEASONS HOTELS LIMITED; ORDER REQUIRING
DEFENDANT HUALALAI INVESTORS, LLC TO PROVIDE CERTAIN INFORMATION TO
PLAINTIFFS; AND SECOND ORDER TO SHOW CAUSE WHY THIS ACTION SHOULD NOT BE
DISMISSED WITHOUT PREJUDICE


2
 Plaintiffs are again reminded to comply with Local Rule 10.3 regarding
mandatory chambers copies of various filed documents.
                                           6
